McCORMICK, Circuit Judge,
after stating the case as above, announced the decision of the court.
The record in this case fails to disclose such diverse citizenship as to confer jurisdiction on the Circuit Court. Knight et al. v. Lutcher & Moore Lumber Company, et al. (C. C. A.) 136 Fed. 404. The amount of the extortion claimed in the declaration is minutely and carefully summed up, showing the aggregate to be $837.18. The suit is for this amount and for the penalty provided by the statute of Mississippi. Section 4287 of the Annotated Code of Mississippi defines what shall be extortion, as applicable to this case, and the following section (4.288) says: “The party injured may recover of the person or corporation guilty of extortion twice the amount of damages sustained by the overcharge or discrimination, as the case may be”—and the declaration clearly states the amount of the recovery it seeks on this account, namely, $1,674.36. We think this minute and full and accurate statement of the damages pleaded cannot be affected by the concluding language of the declaration to the effect that the railroad company has refused payment thereof to the damage of the plaintiff in the sum of $2,500. City of Baltimore v. Postal Telegraph Company (C. C.) 62 Fed. 500. In the case just cited it appears that an action was brought by the city in the state court to recover a tax of $2 for each of 509 telegraph poles maintained in the street, but the declaration concluded : “And plaintiff claims $10,000.” Held, that the actual amount in *115dispute was the amount of taxes, $1,018, and the Circuit Court could not take jurisdiction by removal.
The judgment of the Circuit Court is reversed, with costs against the defendant in error and the case is remanded to the Circuit Court with instructions to proceed according to law and in conformity to the opinion of this court in this case and in the case of Knight et al. v. Lutcher & Moore Lumber Company et al., supra.